Ex. 10.3




NINTH AMENDMENT TO ASSET PURCHASE AGREEMENT




THIS NINTH AMENDMENT TO ASSET PURCHASE AGREEMENT (“Amendment”) is made and
entered into as of July 27, 2006, by and between SILVERLEAF RESORTS, INC., a
Texas corporation ("Seller"), and ALGONQUIN WATER RESOURCES OF TEXAS, LLC, a
Texas limited liability company; ALGONQUIN WATER RESOURCES OF MISSOURI, LLC, a
Missouri limited liability company; ALGONQUIN WATER RESOURCES OF ILLINOIS, LLC,
an Illinois limited liability company; ALGONQUIN WATER RESOURCES OF AMERICA,
INC., a Delaware corporation; and ALGONQUIN POWER INCOME FUND, a Canadian income
trust (collectively, the “Purchaser”).


WITNESSETH


WHEREAS, as of August 29, 2004, Seller and Purchaser entered into that certain
Asset Purchase Agreement (the “Agreement”) pursuant to which Seller agreed to
sell and Purchaser agreed to purchase certain water and sewer facilities owned
by Seller (the “Real Property”); and


WHEREAS, pursuant to a First Amendment to Asset Purchase Agreement dated October
12, 2004, a Second Amendment to Asset Purchase Agreement dated October 20, 2004,
a Third Amendment to Asset Purchase Agreement dated November 10, 2004, a Fourth
Amendment to Asset Purchase Agreement dated November 12, 2004, a Fifth Amendment
to Asset Purchase Agreement dated November 16, 2004, a Sixth Amendment to Asset
Purchase Agreement dated November 30, 2004, a Seventh Amendment to Asset
Purchase Agreement dated January, 2005, and an Eighth Amendment dated February
22, 2005, Seller and Purchaser agreed on certain modifications to the terms and
conditions of the Agreement (hereinafter the Agreement as modified is referred
to as the "Agreement"); and


WHEREAS, Seller and Purchaser desire to further modify the terms and conditions
of the Agreement in order to extend the deadline by which Seller must obtain all
necessary governmental approvals of the sale of the portion of the Assets
located in Texas from the Texas regulatory agencies;


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt, accuracy and
sufficiency of which is hereby acknowledged, Seller and Purchaser hereby agree
as follows:


1. Notwithstanding anything to the contrary contained in the Agreement, and in
particular paragraph 7 of the Sixth Amendment to Asset Purchase Agreement,
Seller and Purchaser hereby agree that the deadline by which Seller must obtain
all necessary governmental approvals of the sale of that portion of the Assets
which are located in Texas from the appropriate Texas regulatory agencies shall
be extended by six (6) months to March 8, 2007.


 
1

--------------------------------------------------------------------------------

 
Except as specifically set forth above, all terms and conditions of the
Agreement shall remain in full force and effect. All capitalized terms not
otherwise defined herein shall have the meaning given to such terms in the
Agreement.


IN WITNESS WHEREOF, the undersigned have executed this Amendment under seal, as
of the date and year first above written.



 
SELLER:
             
SILVERLEAF RESORTS, INC., a Texas corporation
                   
By:
/S/ JOE W. CONNER                                      
 
Name:
Joe W. Conner
 
Its:
COO
             
PURCHASER:
       
ALGONQUIN WATER RESOURCES OF TEXAS, LLC,
a Texas limited liability company
             
By:
/S/ EDWARD PAMATAT                            
 
Its:
               
ALGONQUIN WATER RESOURCES OF MISSOURI, LLC,
a Missouri limited liability company
             
By:
/S/ EDWARD PAMATAT                           
 
Its:
               
ALGONQUIN WATER RESOURCES OF ILLINOIS, LLC,
an Illinois limited liability company
             
By:
/S/ EDWARD PAMATAT                          
 
Its:
 

 
 
 
2

--------------------------------------------------------------------------------

 
 
 

 
ALGONQUIN WATER RESOURCES OF AMERICA, INC.,
a Delaware corporation
             
By:
/S/ EDWARD PAMATAT                           
 
Its:
               
ALGONQUIN POWER INCOME FUND, a Canadian income trust
             
By:
/S/ EDWARD PAMATAT                          
 
Its:
 



 
 
 
 
 
 
 
 
 


 
3

--------------------------------------------------------------------------------

 